DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner for your application in the USPTO has changed.  Examiner Nathan Schlientz can be reached at 571-272-9924.

Status of the Claims
Claims 1-9 and 11-18 are pending in the present application.  Claims 1-8 are withdrawn from further consideration.  Therefore, claims 9 and 11-18 are examined herein.

Withdrawn Rejections/Objections
The objection to claim 12 is withdrawn in view of the amendment to insert a period at the end of the claim.
The rejection of claims 10-11 and 13-14 under 35 U.S.C. 112(b) is hereby withdrawn in view of the amendment to clarify the effective amount of time reduce a microbial load on the agricultural product, and to clarify recycling and reusing the wash composition.
The rejection of claim 10 under 35 U.S.C. 112(d) is withdrawn in view of the amendment to cancel the claim.
The rejection of claims 9, 11-13 and 15 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Green (WO 99/37172 A1) is hereby withdrawn in view of the argument that Green does not disclose each element of the claims.  It is noted that Green teaches that the organic acid includes several acids recited in claim 1, and the surfactant includes alkyl benzene sulfonic acids and salts.  However, Green does not explicitly disclose a specific composition for treating fruits and vegetables comprising a combination of the instantly claimed acidulant and surfactant as claimed.

Claim Objections
Claim 9 is objected to because of the following informalities:  a comma is needed in line 7 between “levulinic acid” and “propionic acid”.  Also, the synonyms for various compounds should be deleted from the claim as they are redundant and unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lopes (US 2004/0048755 A1).
Instant claims 9 and 16-18 are drawn to a method of reducing a microbial load on an agricultural product comprising applying a wash composition to the agricultural product, wherein the wash composition comprising a) citric acid, lactic acid, isopropyl citrate, or mixtures thereof, and b) sodium 2-ethylhexyl sulfate, sodium dodecylbenzene sulfonate, or mixtures thereof.
Lopes discloses sanitizing chemical compositions that can be used on fresh fruits and vegetables to reduce the population of spoilage microorganisms carried on the surface of the food ([0001]).  Lopes discloses that the antimicrobial cleaning composition contains an acidifying agent, such as citric acid, lactic acid, benzoic acid, malic acid, sorbic acid, succinic acid, ascorbic acid, fumaric acid, gluconic acid, etc. ([0011], [0022]-[0023]), and a surfactant, such as sodium dodecylbenzene sulfonate, etc. ([0047]).  Lopes further discloses specific examples of compositions for cleaning food surfaces comprising lactic acid, citric acid and sodium dodecylbenzene sulfonate (Tables 1 and 3).  Lopes discloses washing food surfaces of chemicals and of bacterial population, and thus rendering food including fresh fruit and vegetables safer for consumption ([0073]).  See also Claims 1-8, 10-11, 15-19.
Regarding the amount of time effective to reduce a microbial load, Lopes discloses reducing a microbial load on the fresh fruit or vegetable.  Therefore, the composition of Lopes must be left on the fruit or vegetable for an effective amount of time to reduce a microbial load on the fruit or vegetable.
Regarding instant claim 12, Lopes discloses washing fresh fruits and vegetables, which would necessarily include whole or portioned fruits and vegetables.
Regarding instant claim 15, Lopes discloses a concentrated form that can be diluted with water at the time of use ([0008], [0016], [0072]).

Claims 9, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amaya et al. (MX 2015017441 A1).
Regarding instant claims 9 and 16, Amaya et al. disclose a composition used to eliminate or inactivate bacteria of fruits and vegetables, wherein the composition comprises polysorbate 80 and citric acid (Tables 3, 5-6, citric acid (Ácido cítrico, Act) and polysorbate 80 (polisorbato 80, Po80)).
Regarding the amount of time effective to reduce a microbial load, Amaya et al. disclose eliminating or inactivating a microbial load on the fresh fruit or vegetable.  Therefore, the composition of Amaya et al. must be left on the fruit or vegetable for an effective amount of time to reduce a microbial load on the fruit or vegetable.
Regarding instant claim 12, Amaya et al. disclose disinfecting or sanitizing fruits and vegetables, which would necessarily include whole or portioned fruits and vegetables.

Claims 9, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (CN 107841389 A).
Regarding instant claims 9 and 16-18, Tan discloses a fruit and vegetable cleanser suitable for removing bacteria from the surface of the fruit and vegetable, wherein the cleanser comprises citric acid and sodium dodecylbenzene sulfonate (Examples 3-4).
Regarding the amount of time effective to reduce a microbial load, Tan discloses removing bacteria on the surface of fruits or vegetables.  Therefore, the composition of Tan must be left on the fruit or vegetable for an effective amount of time to reduce a microbial load on the fruit or vegetable.
Regarding instant claim 12, Tan discloses cleansing fruits and vegetables, which would necessarily include whole or portioned fruits and vegetables.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (WO 99/37172 A1) in view of Lemons (US 2009/0192231 A1).
Regarding instant claims 9 and 16-18, Green et al. teach a composition for increasing the shelf life of and/or aiding the removal of surface contaminants from fruit and/or vegetables comprising one or more surfactants and one or more antimicrobial agents (pg. 6, paragraph 1).  Green et al. teach that the surfactants include anionic surfactants, such as alkyl benzene sulfonic acids and salts, and fatty alcohol sulfates (pg. 6, paragraph 5); and the antimicrobial agents include organic acids, such as citric acid (pg. 7, paragraph 2).  Green et al. also teach that the compositions may comprise one or more buffering agents, such as citric acid and lactic acid (pg. 7, paragraph 3).
Green et al. do not explicitly disclose a composition comprising citric acid or lactic acid and sodium dodecylbenzene sulfonate or sodium 2-ethylhexyl sulfate, as instantly claimed.  However, Green et al. teach that citric acid is a suitable antimicrobial agent and buffer, lactic acid is a suitable buffer, and alkyl benzene sulfonic acid and salts are suitable surfactants.
Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]).  Lemons teaches that the organic acid includes citric acid and lactic acid ([0007]), and the surfactant includes sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate ([0010], [0095]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the antimicrobial composition according to Green et al. wherein the organic acid is citric or lactic acid and the surfactant is sodium dodecylbenzene sulfonate or sodium 2-ethylhexyl sulfate.  Such would have been obvious because both Green et al. and Lemons teach antimicrobial compositions for treating fruits or vegetables wherein the compositions comprise an organic acid and a surfactant.  Both Green et al. and Lemons teach that citric acid and lactic acid are suitable organic acids, and Green et al. and Lemons teach alkylbenzene sulfonic acids or salts as suitable surfactants with Lemons teaching sodium dodecylbenzene sulfonate or sodium 2-ethylhexyl sulfate.
Regarding instant claim 11, Green et al. do not explicitly disclose leaving the wash composition on the agricultural product for at least two minutes, as instantly claimed.  However, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for 5, 15, 45 and 100 minutes or longer (Table 7).
Regarding instant claim 12, Green et al. and Lemons teach treating fruit or vegetables.  It would have been obvious to treat either whole or portioned fruit or vegetables according to Green et al. and Lemons.
Regarding instant claim 13, Green et al. teach that the treated products may be rinsed ([0136]).
Regarding instant claim 14, Green et al. not explicitly disclose recycling and reusing the wash composition for a plurality of cycles, as instantly claimed.  However, Lemons teaches treating the fruits or vegetables with recycled water comprising the antimicrobial composition (Example 8).  Lemons also teaches immersing fruits or vegetables in the antimicrobial composition, and using electrodes and signals to represent the available composition and to add additional chemicals and or water when needed (i.e., reuse the solution until additional water and/or antimicrobial composition are required) (Example 7).
Regarding instant claim 15, Green et al. teach that the invention also provides a concentrated solution and a diluted solution ([0011], [0014]).

Response to Arguments
Applicant’s Remarks filed 18 February 2022 have been fully considered but they are not persuasive.  Applicant argues that the examiner has not established that Green et al. teach the specific acidulants and surfactants recited in amended claims 9 and 11-15.
The examiner respectfully argues, as discussed above, that Green et al. teach that citric acid is a suitable antimicrobial agent and buffer, lactic acid is a suitable buffer, and alkyl benzene sulfonic acid and salts are suitable surfactants.  Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]).  Lemons teaches that the organic acid includes citric acid and lactic acid ([0007]), and the surfactant includes sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate ([0010], [0095]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the antimicrobial composition according to Green et al. wherein the organic acid is citric or lactic acid and the surfactant is sodium dodecylbenzene sulfonate or sodium 2-ethylhexyl sulfate.  Such would have been obvious because both Green et al. and Lemons teach antimicrobial compositions for treating fruits or vegetables wherein the compositions comprise an organic acid and a surfactant.  Both Green et al. and Lemons teach that citric acid and lactic acid are suitable organic acids, and Green et al. and Lemons teach alkylbenzene sulfonic acids or salts as suitable surfactants with Lemons teaching sodium dodecylbenzene sulfonate or sodium 2-ethylhexyl sulfate.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 2004/0048755 A1) as applied to claims 9, 12 and 15-18 above, further in view of Lemons (US 2009/0192231 A1).
The teachings of Lopes are discussed above and incorporated herein.
Regarding instant claim 11, Lopes does not explicitly disclose leaving the wash composition on the agricultural product for at least two minutes, as instantly claimed.  However, Lopes teaches sanitizing chemical compositions that can be used on fresh fruits and vegetables to reduce the population of spoilage microorganisms carried on the surface of the food ([0001]).
Also, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for 5, 15, 45 and 100 minutes or longer (Table 7).
It would have been well within the purview of a person having ordinary skill in the art to determine through routine experimentation the optimum amount of time to apply the compositions according to Lopes to the fruit and vegetables in order to effectively reduce the population of spoilage microorganisms on the surface of the fruit or vegetable in order to reduce the risk of illness and to increase the shelf life and quality of the produce, as reasonably suggested by Lopes.  As reasonably suggested by Lemons, a person having ordinary skill in the art would have been motivated to apply the composition to the fruit or vegetables for 5, 15, 45 or 100 minutes in order to sufficiently reduce microbial counts on the fruit or vegetable.
Regarding instant claim 13, Lopes does not explicitly disclose rinsing the treated agricultural product with water, as instantly claimed.  However, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant, wherein the composition is preferably washed/rinsed off after treating the fruits and vegetables (Table 7).
Therefore, it would have been obvious to wash/rinse off the compositions according to Lopes after treating the fruit or vegetables for a sufficient time to reduce the microbial count to a sufficiently safe level.
Regarding instant claim 14, Lopes does not explicitly disclose recycling and reusing the wash composition for a plurality of cycles, as instantly claimed.  However, Lemons teaches treating the fruits or vegetables with recycled water comprising the antimicrobial composition (Example 8).  Lemons also teaches immersing fruits or vegetables in the antimicrobial composition, and using electrodes and signals to represent the available composition and to add additional chemicals and or water when needed (i.e., reuse the solution until additional water and/or antimicrobial composition are required) (Example 7).
It would have been obvious to reuse or recycle the aqueous solution comprising the antimicrobial composition of Lopes in order to reduce the costs of adding fresh antimicrobial composition for each cycle of fruits and vegetables.  It would have been obvious to reuse or recycle the solution at least as long as the solution maintains its antimicrobial activity sufficient to reduce the microbial population to a safe level, as desired by Lopes and reasonably taught by Lemons.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amaya et al. (MX 2015017441 A1) as applied to claims 9, 12 and 16 above, further in view of Lemons (US 2009/0192231 A1).
The teachings of Amaya et al. are discussed above and incorporated herein.
Regarding instant claim 11, Amaya et al. do not explicitly disclose leaving the wash composition on the agricultural product for at least two minutes, as instantly claimed.  However, Amaya et al. teach a composition used to eliminate or inactivate bacteria of fruits and vegetables.
Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for 5, 15, 45 and 100 minutes or longer (Table 7).
It would have been well within the purview of a person having ordinary skill in the art to determine through routine experimentation the optimum amount of time to apply the compositions according to Amaya et al. to the fruit and vegetables in order to effectively reduce the population of spoilage microorganisms on the surface of the fruit or vegetable in order to reduce the risk of illness and to increase the shelf life and quality of the produce, as reasonably suggested by Amaya et al.  As reasonably suggested by Lemons, a person having ordinary skill in the art would have been motivated to apply the composition to the fruit or vegetables for 5, 15, 45 or 100 minutes in order to sufficiently reduce microbial counts on the fruit or vegetable.
Regarding instant claim 13, Amaya et al. do not explicitly disclose rinsing the treated agricultural product with water, as instantly claimed.  However, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant, wherein the composition is preferably washed/rinsed off after treating the fruits and vegetables (Table 7).
Therefore, it would have been obvious to wash/rinse off the compositions according to Amaya et al. after treating the fruit or vegetables for a sufficient time to reduce the microbial count to a sufficiently safe level.
Regarding instant claim 14, Amaya et al. do not explicitly disclose recycling and reusing the wash composition for a plurality of cycles, as instantly claimed.  However, Lemons teaches treating the fruits or vegetables with recycled water comprising the antimicrobial composition (Example 8).  Lemons also teaches immersing fruits or vegetables in the antimicrobial composition, and using electrodes and signals to represent the available composition and to add additional chemicals and or water when needed (i.e., reuse the solution until additional water and/or antimicrobial composition are required) (Example 7).
It would have been obvious to reuse or recycle the aqueous solution comprising the antimicrobial composition of Amaya et al. in order to reduce the costs of adding fresh antimicrobial composition for each cycle of fruits and vegetables.  It would have been obvious to reuse or recycle the solution at least as long as the solution maintains its antimicrobial activity sufficient to reduce the microbial population to a safe level, as desired by Amaya et al. and reasonably taught by Lemons.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (CN 107841389 A) as applied to claims 9, 12 and 16-18 above, further in view of Lemons (US 2009/0192231 A1).
The teachings of Tan are discussed above and incorporated herein.
Regarding instant claim 11, Tan does not explicitly disclose leaving the wash composition on the agricultural product for at least two minutes, as instantly claimed.  However, Tan teaches a fruit and vegetable cleanser suitable for removing bacteria from the surface of the fruit and vegetable.
Also, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for 5, 15, 45 and 100 minutes or longer (Table 7).
It would have been well within the purview of a person having ordinary skill in the art to determine through routine experimentation the optimum amount of time to apply the compositions according to Tan to the fruit and vegetables in order to effectively reduce the population of spoilage microorganisms on the surface of the fruit or vegetable in order to reduce the risk of illness and to increase the shelf life and quality of the produce, as reasonably suggested by Tan.  As reasonably suggested by Lemons, a person having ordinary skill in the art would have been motivated to apply the composition to the fruit or vegetables for 5, 15, 45 or 100 minutes in order to sufficiently reduce microbial counts on the fruit or vegetable.
Regarding instant claim 13, Tan does not explicitly disclose rinsing the treated agricultural product with water, as instantly claimed.  However, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant, wherein the composition is preferably washed/rinsed off after treating the fruits and vegetables (Table 7).
Therefore, it would have been obvious to wash/rinse off the compositions according to Tan after treating the fruit or vegetables for a sufficient time to reduce the microbial count to a sufficiently safe level.
Regarding instant claim 14, Tan does not explicitly disclose recycling and reusing the wash composition for a plurality of cycles, as instantly claimed.  However, Lemons teaches treating the fruits or vegetables with recycled water comprising the antimicrobial composition (Example 8).  Lemons also teaches immersing fruits or vegetables in the antimicrobial composition, and using electrodes and signals to represent the available composition and to add additional chemicals and or water when needed (i.e., reuse the solution until additional water and/or antimicrobial composition are required) (Example 7).
It would have been obvious to reuse or recycle the aqueous solution comprising the antimicrobial composition of Tan in order to reduce the costs of adding fresh antimicrobial composition for each cycle of fruits and vegetables.  It would have been obvious to reuse or recycle the solution at least as long as the solution maintains its antimicrobial activity sufficient to reduce the microbial population to a safe level, as desired by Tan and reasonably taught by Lemons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 of U.S. Patent No. 9,770,041 in view of Lemons (US 2009/0192231 A1). US ‘041 and the instant claims are drawn to a method for treating fruit and vegetables with a composition comprising citric acid, wherein the composition reduces microbial contamination.  US ‘041 does not claim a surfactant as instantly claimed.  Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]).  Lemons teaches that the organic acid includes citric acid and lactic acid ([0007]), and the surfactant includes sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate ([0010], [0095]).  Therefore, it would have been obvious to include a surfactant such as sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate in the compositions according to US ‘041, with the reasonable expectation that the compositions would be suitable for reducing microbial contamination.

Response to Arguments
Applicant’s Remarks have been fully considered but they are not persuasive.  Applicant argues that the examiner has not pointed to any teaching from a cited reference of the recited combinations of acidulant and surfactant.
The examiner respectfully argues that US ‘041 claims treating fruits and vegetables with citric acid.  Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]).  Lemons teaches that the organic acid includes citric acid and lactic acid ([0007]), and the surfactant includes sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate ([0010], [0095]).  Therefore, it would have been obvious to include a surfactant such as sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate in the compositions according to US ‘041, with the reasonable expectation that the compositions would be suitable for reducing microbial contamination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616